260 S.W.3d 431 (2008)
Mark JACKSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90000.
Missouri Court of Appeals, Eastern District, Division One.
August 19, 2008.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Judge KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, Mark Jackson, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by failing to inform him of the state's plea offer.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for *432 this decision. The judgment is affirmed. Rule 84.16(b).